TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-97-00363-CR





John Charles Roberts, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 0960760, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING






PER CURIAM
A jury found appellant guilty of capital murder.  See Tex. Penal Code Ann. § 19.03(a)(2)
(West 1994).  The State did not seek the death penalty and the district court assessed punishment at
imprisonment for life.  See Tex. Penal Code Ann. § 12.31(a) (West 1994); Tex. Code Crim. Proc. Ann.
art. 37.071, § 1 (West Supp. 1998).  
Appellant's court-appointed attorney filed a brief concluding that the appeal is frivolous and
without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by
presenting a professional evaluation of the record demonstrating why there are no arguable grounds to be
advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d
553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  A copy of
counsel's brief was delivered to appellant, and appellant was advised of his right to examine the appellate
record and to file a pro se brief.  No pro se brief has been filed.
We have reviewed the record and counsel's brief and agree that the appeal is frivolous and
without merit.  Further, we find nothing in the record that might arguably support the appeal.
The judgment of conviction is affirmed.

Before Justices Powers, Aboussie and Davis*
Affirmed
Filed:   June 18, 1998
Do Not Publish

























*	Before Tom G. Davis, Judge (retired), Court of Criminal Appeals, sitting by assignment.  See Tex.
Gov't Code Ann. § 74.003(b) (West 1988).

PPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-97-00363-CR





John Charles Roberts, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 0960760, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING






PER CURIAM
A jury found appellant guilty of capital murder.  See Tex. Penal Code Ann. § 19.03(a)(2)
(West 1994).  The State did not seek the death penalty and the district court assessed punishment at
imprisonment for life.  See Tex. Penal Code Ann. § 12.31(a) (West 1994); Tex. Code Crim. Proc. Ann.
art. 37.071, § 1 (West Supp. 1998).  
Appellant's court-appointed attorney filed a brief concluding that the appeal is frivolous and
without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by
presenting a professional evaluation of the record demonstrating why there are no arguable grounds to be
advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d
553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  A copy of
counsel's brief was delivered to appellant, and appellant was advised of his right to examine the appellate
record and to file a pro se brief.  No pro se brief has been filed.
We have reviewed the record and counsel's brief and agree that the appeal is frivolous and
without merit.  Further, we find nothing in the record that might arguably support the appeal.
The judgment of conviction is affirmed.

Before Justices Powers, Aboussie and Davis*
Affirmed
Filed:   June 18, 1998
Do Not Publish